Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Introduction
This office action is in response to Applicant’s communication filed on 8/17/2021. Claims 1-20 are pending in the application and have been examined. Claims 1-2, 4-7, 9-10 and 18-19 have been amended. Claim 20 has been added.

Response to Amendments
Applicant’s amendment on Claim Objection:
Prior Objection to claim 5 has been withdrawn because the claim has been amended.

Response to Arguments
Applicant’s arguments on 35 U.S.C 103:
Applicant’s arguments, see pages 14-16, filed on 8/17/2021, with respect to the rejection(s) of claims 1-19 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Barrows Publication No. US 2018/0131583 A1 and McKelvie et al. Patent No. US 10,216,949 B1.


Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Basavaiah et al. Publication No. US 2014/0280499 A1 (Basavaiah hereinafter) in view of Barrows Publication No. US 2018/0131583 A1 (Barrows hereinafter) and McKelvie et al. Patent No. US 10,216,949 B1 (McKelvie hereinafter).

Regarding claim 1,
Basavaiah teaches a computer-implemented method for managing a […] distributed computing environment, wherein the […] distributed computing environment comprises multiple geographically-distributed compute nodes (Para 0031 and Fig. 2 - the platform includes a number of server devices 202-206 configured to provide distributed network services), wherein multiple services simultaneously execute on the […] distributed computing environment compute nodes (Para 0032 - network wherein each service comprises multiple service instances that simultaneously execute on multiple distinct compute nodes of the […] distributed computing environment (Para 0032 - a distributed network service layer is formed to provide multiple application instances executing on different server devices 202-206 with network services), the method comprising:
using a distributed database to track the status of the […] distributed computing environment to ensure the ongoing stability and scalability of the […] distributed computing environment (Para 0035 - the performance of the target applications is monitored by the service engines, which are in turn monitored by controller 290. All service engines use distributed database to maintain their own copy of current performance status of the target applications, so the controller 290 may monitor the status of the platform based on performance status information from the distributed database; and Para 0044 - data structures such as tables or lists are synchronized across different service engines operating on different devices using distributed database techniques), wherein the distributed database comprises multiple distributed database instances executing on multiple, distinct CBDCE compute nodes (Fig. 10 – load balance service is simultaneously executed on devices 202 and 204, and email application is simultaneously instanced on devices 202, 204 and 206). 
receiving a request that adds an additional instance of a specific distributed service (Para 0094 – the controller determines that a new service engine on a particular server should be created. For example, the controller makes the determination when a service is launched for the first time; or when it is determined that the amount of a resource has fallen below a threshold). 
allowing a specific target CBDCE node to execute the additional instance (Para 0094-0096 -  upon receiving the creation request, the controller determines that a new service engine should be created to cooperate with the new service component, and then network connectivity is provided to the service engine in order to activate the created service engine on the particular server). 
Basavaiah does not explicitly disclose
a cloud-based distributed computing environment (CBDCE). 
wherein the distributed database tracks a list of pending service instances that are queued to execute in the CBDCE, and wherein CBDCE compute nodes periodically query the distributed database for changes to the list of pending service instances. 
receiving a request that adds an additional instance of a specific distributed service to the list of service instance. 
upon detecting attempts from multiple CBDCE nodes to simultaneously execute the additional instance, allowing a specific target CBDCE node to execute the additional instance using a set of global locks in the distributed database, wherein a quorum of distributed database selects and grants the specific target CBDCE node permission to execute the additional instance of the specific distributed service. 
Barrows teaches:
a cloud-based distributed computing environment (CBDCE) (Abstract – System for automatically provisioning one or more service instance in a cloud computing system are presented, wherein a messages which includes a service request to provision a service instance from a client is received and processed  by one of multiple distributed provisional nodes in the cloud computing system).
wherein the distributed database tracks a list of pending service instances that are queued to execute in the CBDCE, and wherein CBDCE compute nodes periodically query the distributed database for changes to the list of pending service instances (Para 0036 -  The automatic service provisioning manager 106 may also include a clustered message queue 304, which includes a list of service requests 222; and Para 0045-0046 - Each service node 402 may include a request queue 404, which includes a list of service node requests 326 to be serviced by that service node 402 provided by any of the provisioner nodes 302; and a provisioner node 302 may monitor or manage a service instance 112 or associated service node 402 periodically). 
receiving a request that adds an additional instance of a specific distributed service to the list of service instance (Para 0036-0037 – the clustered message queue 304 receives a service request 222 provided by the service broker 102, wherein the service request 222 requests the provisioning of a new service instance 112). 
upon detecting attempts from multiple CBDCE nodes to simultaneously execute the additional instance (Para 0036 -  the workers 306 of all provisioner nodes 302 may operate concurrently in processing the service requests 222 received from the service broker 106), allowing a specific target CBDCE node to execute the additional instance using a set of global locks in the distributed database (Para 0038-0039 – based on stored data, the worker 306 may determine resources of a particular service node of the infrastructure 116 capable of hosting the requested service instance 112;  the worker 306 may then generate and provide to the identified resources that are running on the service node a service node request 326 to provision the service instance 112 on those .
Basavaiah and Barrows are analogous art because they are from a similar field of endeavor in the distributed database techniques. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Basavaiah to include the teachings of Barrows. The motivation for doing so is to provide one or more service instances in order to automatic provisioning of cloud services.
McKelvie teaches:
wherein a quorum of distributed database selects and grants the specific target CBDCE node permission to execute the additional instance of the specific distributed service (Col. 30, rows 29-38 – Membership management module 810 may allocate, or otherwise direct the addition 952 of an additional storage node 811 in order to create a new quorum set 860. The new quorum set 860 includes remaining storage nodes from quorum set 830 that are still available and the new additional node 811). 
Basavaiah and McKelvie are analogous art because they are from a similar field of endeavor in the distributed database techniques. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Basavaiah to include the teachings of McKelvie. The motivation for doing so is to implement dynamic quorum group membership changes in a distributed database system.

Regarding claim 2, the method of claim 1,
Basavaiah teaches
wherein the […] distributed computing environment executes one or more services, wherein each service is a distributed application that comprises multiple service instances that simultaneously execute on multiple, distinct […] distributed computing environment compute nodes (Fig. 10 – load balance service is simultaneously executed on devices 202 and 204, and email application is simultaneously instanced on devices 202, 204 and 206).
wherein a management service that comprises multiple management service instances simultaneously executes on multiple, distinct […] distributed computing environment compute nodes (Para 0037 - the controller interacts with a virtualization infrastructure management application to configure VMs and obtain VM-related data, wherein multiple instances of the controller are installed and executed on multiple physical devices to provide high availability and increased capacity).
wherein the management service tracks and manages the executing services and their multiple service instances using the distributed database (Para 0074 - the virtualization infrastructure management application determines that instances of the web server application are running on VMs 270 and 272 on servers 202 and 204, respectively; and no web server application instance is running on server 206. The virtualization infrastructure management application further identifies the service engines on the same devices as these VMs as the service engines to which the configuration information should be sent. In this case, service engines 214 and 224 are identified as service engines that will receive the load balancing policy, and service engine 234 is not).
wherein the distributed database serves as a common (but distributed, scalable, and fault-tolerant) point-of-contact and tracking mechanism for all of the services executing in the […] distributed computing environment. (Para 0044 - data structures such as tables or lists are synchronized across different service engines operating on different devices using distributed database techniques; and Para 0037 - multiple instances of the controller are installed and executed on multiple physical devices to provide high availability and increased capacity).
Basavaiah does not explicitly disclose
a cloud-based distributed computing environment (CBDCE). 
Barrows teaches:
a cloud-based distributed computing environment (CBDCE) (Abstract – System for automatically provisioning one or more service instance in a cloud computing system are presented, wherein a messages which includes a service request to provision a service instance from a client is received and processed  by one of multiple distributed provisional nodes in the cloud computing system). 
Basavaiah and Barrows are analogous art because they are from a similar field of endeavor in the distributed database techniques. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Basavaiah to include the teachings of Barrows. The 

Regarding claim 3, the method of claim 2,
Basavaiah teaches wherein tracking the status of the […] distributed computing environment further comprises:
creating, monitoring, and maintaining a real-time status view for the […] distributed computing environment compute nodes and the services that are executing in the […] distributed computing environment (Para 0035 - the performance of the target applications is monitored by the service engines).
storing the status view in the distributed database (Para 0035 - all service engines maintain their own copy of current performance status of the target applications; and Para 0044 - data structures such as tables or lists are synchronized across different service engines operating on different devices using distributed database techniques).
updating the status view on an ongoing basis across changes to the current set and status of the […] distributed computing environment compute nodes and executing services (Para 0061 - state information associated with the service is updated).
Basavaiah does not explicitly disclose
a cloud-based distributed computing environment (CBDCE). 
Barrows teaches:
a cloud-based distributed computing environment (CBDCE) (Abstract – System for automatically provisioning one or more service instance in a cloud computing system are presented, wherein a messages which includes a service request to provision a service instance from a client is received and processed  by one of multiple distributed provisional nodes in the cloud computing system). 
Basavaiah and Barrows are analogous art because they are from a similar field of endeavor in the distributed database techniques. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Basavaiah to include the teachings of Barrows. The motivation for doing so is to provide one or more service instances in order to automatic provisioning of cloud services.

Regarding claim 4, the method of claim 3,
Basavaiah teaches wherein the request is a status query that requests real-time status information for the […] distributed computing environment that comprises:
the set of compute nodes participating in the […] distributed computing environment; the set of services and service instances executing on each […] distributed computing environment compute node; the current operating status for each compute node in the set of compute nodes participating in the […] distributed computing environment (Para 0084 - The controller queries the virtualization infrastructure management application to determine which VMs are running instances of the web server application, and/or which service engines are operating on the same devices as the VMs. For example, the virtualization infrastructure management application determines that instances of the web server application are running on VMs 270 and 272 on servers 202 and 204, respectively; and no web server application instance is running on server 206. The virtualization infrastructure management application further identifies the service engines on the same devices as these VMs as the service engines to which the configuration information should be sent. In this case, service engines 214 and 224 are identified as service engines that will receive the load balancing policy, and service engine 234 is not).
wherein the management service accesses the status view in the distributed database to provide the requested information (Para 0044 - data structures such as tables or lists are synchronized across different service engines operating on different devices using distributed database techniques).
Basavaiah does not explicitly disclose
a cloud-based distributed computing environment (CBDCE). 
Barrows teaches:
a cloud-based distributed computing environment (CBDCE) (Abstract – System for automatically provisioning one or more service instance in a cloud computing system are presented, wherein a messages which includes a service request to provision a service instance from a client is received and processed  by one of multiple distributed provisional nodes in the cloud computing system). 
Basavaiah and Barrows are analogous art because they are from a similar field of endeavor in the distributed database techniques. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Basavaiah to include the teachings of Barrows. The 

Regarding claim 5, the method of claim 4,
Basavaiah teaches wherein the status query further requests information for a specified service comprising:
the number of service instances that are currently executing in the […] distributed computing environment for the specified service; which […] distributed computing environment compute nodes the service instances of the specified service are executing on; the status and load of the service instances for the specified service (Para 0084 - The controller queries the virtualization infrastructure management application to determine which VMs are running instances of the web server application, and/or which service engines are operating on the same devices as the VMs. For example, the virtualization infrastructure management application determines that instances of the web server application are running on VMs 270 and 272 on servers 202 and 204, respectively; and no web server application instance is running on server 206. The virtualization infrastructure management application further identifies the service engines on the same devices as these VMs as the service engines to which the configuration information should be sent. In this case, service engines 214 and 224 are identified as service engines that will receive the load balancing policy, and service engine 234 is not).
which of the service instances for the specified service are currently collaborating with each other and with the service instances of other services executing in the […] distributed computing environment (Para 0035 - service engines use distributed database to maintain their own copy of current performance status of the target applications, so the controller 290 may monitor the status of the platform based on performance status information from the distributed database).
Basavaiah does not explicitly disclose
a cloud-based distributed computing environment (CBDCE). 
Barrows teaches:
a cloud-based distributed computing environment (CBDCE) (Abstract – System for automatically provisioning one or more service instance in a cloud computing system are presented, wherein a messages which includes a service request to provision a service instance from a client is received and processed  by one of multiple distributed provisional nodes in the cloud computing system). 


Regarding claim 6, the method of claim 3,
Basavaiah teaches
wherein any service instance that is associated with any of the multiple services executing in the […] distributed computing environment can execute on any of the […] distributed computing environment compute nodes (Para 0047 - multiple service components are configured and the processing can be sequential or in parallel. In some embodiments, the service components perform their services in a certain order. For example, firewall service is performed first. If the packet is passed, load balancing or other services may be performed subsequently).
wherein the management service is a monitoring service that handles service failures and ensures high availability for the multiple services executing in the […] distributed computing environment (Para 0035 - if a heartbeat is not acknowledged by a particular target application instance within a predefined amount of time, the monitoring service engine will mark the target application instance as having failed, and disseminate the information to other service engines).
wherein the request is received from a monitoring service instance that has determined that the specific distributed service needs additional computing resources; wherein the monitoring service adds one or more additional service instances for the specific distributed service to the list of pending service instances to be executed in the […] distributed computing environment (Para 0091 - the controller determines whether a new service engine is needed. In some embodiments, the controller makes the determination based on its state information, which records information about the existing target applications, service engines, and service components. If a new service engine and/or service component isn't needed, the process continues at 962. If the new target application is launched on a device without an existing service engine, a new service engine and a corresponding service component are needed. Thus, at 958, the controller sends a request to the virtualization infrastructure management application to launch a corresponding new service engine).

a cloud-based distributed computing environment (CBDCE). 
Barrows teaches:
a cloud-based distributed computing environment (CBDCE) (Abstract – System for automatically provisioning one or more service instance in a cloud computing system are presented, wherein a messages which includes a service request to provision a service instance from a client is received and processed  by one of multiple distributed provisional nodes in the cloud computing system). 
Basavaiah and Barrows are analogous art because they are from a similar field of endeavor in the distributed database techniques. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Basavaiah to include the teachings of Barrows. The motivation for doing so is to provide one or more service instances in order to automatic provisioning of cloud services.

Regarding claim 7, the method of claim 6,
Basavaiah teaches
wherein each […] distributed computing environment compute node is a compute resource that executes multiple service instances in at least one of multiple distinct virtual machines or multiple distinct physical processor cores (Para 0031 - the platform includes a number of servers configured to provide a distributed network service. A physical server (e.g., 202, 204, 206, etc.) supports operating system software in which a number of virtual machines (VMs) (e.g., 218, 219, etc.) are configured to execute).
wherein each […] distributed computing environment compute node is configured to periodically contact any of the multiple distributed database instances to determine whether the list of pending service instances includes any additional service instances that need to be executed for the […] distributed computing environment (Para 0060 - multiple service components are activated by the service engine, and the packets are inspected and processed by appropriate ones of the service components. For example, assume that a load balancing component and a firewall component are activated by the service engine. If a packet's header information indicates that it is used to open a new session, it is processed by the firewall component to determine whether the connection is allowed. If it is allowed, the packet is further directed by 
wherein a given […] distributed computing environment compute node, upon determining that a pending service instance has been added to the list of pending service instances, considers a set of decision criteria to determine whether the pending service instance should be executed on the given […] distributed computing environment compute node (Para 0059 - the header information of a received packet indicates that the packet is used to create a new TCP connection. Further assume that target web applications 218, 219, and 220 currently handle 10, 5, and 2 connections, respectively, and the load balancing logic is to direct traffic for a new connection to the target application with the fewest connections. Accordingly, load balancing component 252 on device 202 (which received the packet from virtual switch 212) directs the traffic to web application 220 (which is on device 204).
Basavaiah does not explicitly disclose
a cloud-based distributed computing environment (CBDCE). 
Barrows teaches:
a cloud-based distributed computing environment (CBDCE) (Abstract – System for automatically provisioning one or more service instance in a cloud computing system are presented, wherein a messages which includes a service request to provision a service instance from a client is received and processed  by one of multiple distributed provisional nodes in the cloud computing system). 
Basavaiah and Barrows are analogous art because they are from a similar field of endeavor in the distributed database techniques. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Basavaiah to include the teachings of Barrows. The motivation for doing so is to provide one or more service instances in order to automatic provisioning of cloud services.

Regarding claim 8, the method of claim 7,
Basavaiah teaches wherein the set of decision criteria comprises:
a set of local resources in the given […] distributed computing environment compute node that comprise processing capabilities, memory size and speed, local storage size, and network bandwidth and network latency to one or more other […] distributed computing environment compute nodes; a set of specific resource and location requirements for the pending service instance that are disclosed in the list of pending service instances (Para 0066 - after target application 262 on server 204 processes the packet, it returns the packet to local service engine 224. Based on the service engine's configuration (which indicates that the packet needs to be processed by tier 1 and tier 2 applications) and the current state of the packet (which can be a marker on the packet indicating that the packet has been processed by a tier 1 application only), the service engine invokes its local load balancing component 254 to apply load balancing service. Load balancing component 254 identifies application 274 on server 206 as the target application with the lowest number of connections among tier 2 applications, and redirects the packet to be further processed by application 274).
whether other service instances of the same type as the pending service instance are already executing in the given […] distributed computing environment compute node (Para 0108 - the controller maintains a global mapping of active session information to shopping cart applications (e.g., session X is handled by shopping cart application 218, session Y is handled by shopping cart application 220, etc.), so that sessions associated with incoming packets are identified and redirected to the corresponding target applications).
Basavaiah does not explicitly disclose
a cloud-based distributed computing environment (CBDCE). 
Barrows teaches:
a cloud-based distributed computing environment (CBDCE) (Abstract – System for automatically provisioning one or more service instance in a cloud computing system are presented, wherein a messages which includes a service request to provision a service instance from a client is received and processed  by one of multiple distributed provisional nodes in the cloud computing system). 
Basavaiah and Barrows are analogous art because they are from a similar field of endeavor in the distributed database techniques. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Basavaiah to include the teachings of Barrows. The motivation for doing so is to provide one or more service instances in order to automatic provisioning of cloud services.

Regarding claim 9, the method of claim 8,
Basavaiah teaches
wherein multiple workload service instances for a workload service work together cooperatively to scalably provide the given workload service to clients (Para 0057 - multiple service components are configured and the processing can be sequential or in parallel. For example, assume that a load balancing component and a firewall component are activated by the service engine, firewall service is performed first. If the packet is passed, load balancing may be performed subsequently).
wherein a specific service instance for the workload service does not receive point to point updates from all of the other peer workload service instances for the workload service, but instead queries the distributed database via any distributed database instance to receive updates from its peer workload service instances; wherein the specific service instance, upon determining that it is overloaded, submits the request to instantiate additional instances of the workload service to the list of pending service instances via any of the distributed database instances (Para 0109 - the controller distributes/synchronizes application specific data to all the target applications. For example, information about items placed in the shopping cart can be distributed to all the shopping cart applications via the load balancer component so that data is consistent across the shopping cart applications. Thus, a resumed connection can be handled by any application to which the resumed session is load balanced. As another example, policy information is shared across all the service engines to guarantee high availability of the system. If one of the service engines fails, other service engines can continue to provide the service using the same policy information).
- 29 -DOCS 123144-014UT1/2670836.1
Regarding claim 18,
Basavaiah teaches a non-transitory computer-readable storage medium storing instructions that when executed by a computer cause the computer to perform a method for managing a […] distributed computing environment, wherein the […] distributed computing environment comprises multiple geographically-distributed compute nodes (Para 0031 and Fig. 2 - the platform includes a number of server devices 202-206 configured to provide distributed network services), wherein multiple services simultaneously execute on the […] distributed computing environment compute nodes (Para 0032 - network services refer to services (such as load balancing, authorization, security, content acceleration, analytics, application management, etc.) executing on different server devices 202-206; and Para 0057 - multiple service components are configured and the processing can be sequential or in parallel. For example, firewall service is performed first. If the packet is passed, load balancing wherein each service comprises multiple service instances that simultaneously execute on multiple distinct compute nodes of the […] distributed computing environment (Para 0032 - a distributed network service layer is formed to provide multiple application instances executing on different server devices 202-206 with network services), the method comprising:
using a distributed database to track the status of the […] distributed computing environment to ensure the ongoing stability and scalability of the […] distributed computing environment (Para 0035 - the performance of the target applications is monitored by the service engines, which are in turn monitored by controller 290. All service engines use distributed database to maintain their own copy of current performance status of the target applications, so the controller 290 may monitor the status of the platform based on performance status information from the distributed database; and Para 0044 - data structures such as tables or lists are synchronized across different service engines operating on different devices using distributed database techniques) wherein the distributed database comprises multiple distributed database instances executing on multiple, distinct BDCE compute nodes (Fig. 10 – load balance service is simultaneously executed on devices 202 and 204, and email application is simultaneously instanced on devices 202, 204 and 206).
receiving a request that adds an additional instance of a specific distributed service (Para 0094 – the controller determines that a new service engine on a particular server should be created. For example, the controller makes the determination when a service is launched for the first time; or when it is determined that the amount of a resource has fallen below a threshold). 
determining a specific target CBDCE node that will execute the additional instance (Para 0094-0096 -  upon receiving the creation request, the controller determines that a new service engine should be created to cooperate with the new service component, and then network connectivity is provided to the service engine in order to activate the created service engine on the particular server). 
Basavaiah does not explicitly disclose
a cloud-based distributed computing environment (CBDCE). 
wherein the distributed database tracks a list of pending service instances that are queued to execute in the CBDCE, and wherein CBDCE compute nodes periodically query the distributed database for changes to the list of pending service instances. 
receiving a request that adds an additional instance of a specific distributed service to the list of service instance. 
upon detecting attempts from multiple CBDCE nodes to simultaneously execute the additional instance, determining a specific target CBDCE node that will execute the additional instance using a set of global locks in the distributed database, wherein a quorum of distributed database selects and grants the specific target CBDCE node permission to execute the additional instance of the specific distributed service. 
Barrows teaches:
a cloud-based distributed computing environment (CBDCE) (Abstract – System for automatically provisioning one or more service instance in a cloud computing system are presented, wherein a messages which includes a service request to provision a service instance from a client is received and processed  by one of multiple distributed provisional nodes in the cloud computing system).
wherein the distributed database tracks a list of pending service instances that are queued to execute in the CBDCE, and wherein CBDCE compute nodes periodically query the distributed database for changes to the list of pending service instances (Para 0036 -  The automatic service provisioning manager 106 may also include a clustered message queue 304, which includes a list of service requests 222; and Para 0045-0046 - Each service node 402 may include a request queue 404, which includes a list of service node requests 326 to be serviced by that service node 402 provided by any of the provisioner nodes 302; and a provisioner node 302 may monitor or manage a service instance 112 or associated service node 402 periodically). 
receiving a request that adds an additional instance of a specific distributed service to the list of service instance (Para 0036-0037 – the clustered message queue 304 receives a service request 222 provided by the service broker 102, wherein the service request 222 requests the provisioning of a new service instance 112). 
upon detecting attempts from multiple CBDCE nodes to simultaneously execute the additional instance (Para 0036 -  the workers 306 of all provisioner nodes 302 may operate concurrently in processing the service requests 222 received from the service broker 106), determining a specific target CBDCE node that will execute the additional instance using a set of global locks in the distributed database (Para 0038-0039 – based on stored data, the worker 306 may determine resources of a particular service node of the infrastructure 116 capable of hosting the requested service instance 112;  the worker 306 may then generate and provide to the identified resources that are running on the service node a service node request 326 to provision the service instance 112 on those resources in order to allow the particular service node to execute the provision the service instance 112).

McKelvie teaches:
wherein a quorum of distributed database selects and grants the specific target CBDCE node permission to execute the additional instance of the specific distributed service (Col. 30, rows 29-38 – Membership management module 810 may allocate, or otherwise direct the addition 952 of an additional storage node 811 in order to create a new quorum set 860. The new quorum set 860 includes remaining storage nodes from quorum set 830 that are still available and the new additional node 811). 
Basavaiah and McKelvie are analogous art because they are from a similar field of endeavor in the distributed database techniques. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Basavaiah to include the teachings of McKelvie. The motivation for doing so is to implement dynamic quorum group membership changes in a distributed database system.

Regarding claim 19,
Basavaiah teaches a compute node for a […] distributed computing environment, wherein the […] distributed computing environment comprises multiple geographically-distributed compute nodes (Para 0031 and Fig. 2 - the platform includes a number of server devices 202-206 configured to provide distributed network services), wherein multiple services simultaneously execute on the […] distributed computing environment compute nodes (Para 0032 - network services refer to services (such as load balancing, authorization, security, content acceleration, analytics, application management, etc.) executing on different server devices 202-206; and Para 0057 - multiple service components are configured and the processing can be sequential or in parallel. For example, firewall service is performed first. If the packet is passed, load balancing services may be performed subsequently), wherein each service comprises multiple service instances that simultaneously execute on multiple distinct compute nodes of the […] distributed computing environment (Para 0032 - a  comprising:
a processor that supports executing multiple different service instances in distinct virtual machines; a storage management mechanism (Para 0023 and Fig. 1 – processor 102 and memory 110); wherein the processor is configured to:
execute an instance of a management service that uses a distributed database to track the status of the […] distributed computing environment to ensure the ongoing stability and scalability of the […] distributed computing environment (Para 0035 - the performance of the target applications is monitored by the service engines, which are in turn monitored by controller 290. All service engines use distributed database to maintain their own copy of current performance status of the target applications, so the controller 290 may monitor the status of the platform based on performance status information from the distributed database; and Para 0044 - data structures such as tables or lists are synchronized across different service engines operating on different devices using distributed database techniques) wherein the distributed database comprises multiple distributed database instances executing on multiple, distinct BDCE compute nodes (Fig. 10 – load balance service is simultaneously executed on devices 202 and 204, and email application is simultaneously instanced on devices 202, 204 and 206).
cache status information for the […] distributed computing environment using the storage management mechanism (Para 0035, 0107 - All service engines use distributed database to maintain their own copy of current performance status of the target applications).
receive a request that adds an additional instance of a specific distributed service (Para 0094 – the controller determines that a new service engine on a particular server should be created. For example, the controller makes the determination when a service is launched for the first time; or when it is determined that the amount of a resource has fallen below a threshold). 
determining a specific target CBDCE node that will execute the additional instance (Para 0094-0096 -  upon receiving the creation request, the controller determines that a new service engine should be created to cooperate with the new service component, and then network connectivity is provided to the service engine in order to activate the created service engine on the particular server). 
Basavaiah does not explicitly disclose
a cloud-based distributed computing environment (CBDCE). 
wherein the distributed database tracks a list of pending service instances that are queued to execute in the CBDCE, and wherein CBDCE compute nodes periodically query the distributed database for changes to the list of pending service instances. 
receiving a request that adds an additional instance of a specific distributed service to the list of service instance. 
upon detecting attempts from multiple CBDCE nodes to simultaneously execute the additional instance, determining a specific target CBDCE node that will execute the additional instance using a set of global locks in the distributed database, wherein a quorum of distributed database selects and grants the specific target CBDCE node permission to execute the additional instance of the specific distributed service. 
Barrows teaches:
a cloud-based distributed computing environment (CBDCE) (Abstract – System for automatically provisioning one or more service instance in a cloud computing system are presented, wherein a messages which includes a service request to provision a service instance from a client is received and processed  by one of multiple distributed provisional nodes in the cloud computing system).
wherein the distributed database tracks a list of pending service instances that are queued to execute in the CBDCE, and wherein CBDCE compute nodes periodically query the distributed database for changes to the list of pending service instances (Para 0036 -  The automatic service provisioning manager 106 may also include a clustered message queue 304, which includes a list of service requests 222; and Para 0045-0046 - Each service node 402 may include a request queue 404, which includes a list of service node requests 326 to be serviced by that service node 402 provided by any of the provisioner nodes 302; and a provisioner node 302 may monitor or manage a service instance 112 or associated service node 402 periodically). 
receiving a request that adds an additional instance of a specific distributed service to the list of service instance (Para 0036-0037 – the clustered message queue 304 receives a service request 222 provided by the service broker 102, wherein the service request 222 requests the provisioning of a new service instance 112). 
upon detecting attempts from multiple CBDCE nodes to simultaneously execute the additional instance (Para 0036 -  the workers 306 of all provisioner nodes 302 may operate concurrently in processing the service requests 222 received from the service broker 106), determining a specific target CBDCE node that will execute the additional instance using a set of global locks in the distributed database (Para 0038-0039 – based on stored data, the worker .
Basavaiah and Barrows are analogous art because they are from a similar field of endeavor in the distributed database techniques. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Basavaiah to include the teachings of Barrows. The motivation for doing so is to provide one or more service instances in order to automatic provisioning of cloud services.
McKelvie teaches:
wherein a quorum of distributed database selects and grants the specific target CBDCE node permission to execute the additional instance of the specific distributed service (Col. 30, rows 29-38 – Membership management module 810 may allocate, or otherwise direct the addition 952 of an additional storage node 811 in order to create a new quorum set 860. The new quorum set 860 includes remaining storage nodes from quorum set 830 that are still available and the new additional node 811). 
Basavaiah and McKelvie are analogous art because they are from a similar field of endeavor in the distributed database techniques. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Basavaiah to include the teachings of McKelvie. The motivation for doing so is to implement dynamic quorum group membership changes in a distributed database system.

Claims 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Basavaiah in view of Barrows and McKelvie, and further in view of Glazemakers Publication No. US 2017/0123675 A1 (Glazemakers hereinafter).

Regarding claim 10, the method of claim 9,
Basavaiah does not explicitly disclose
wherein the workload service is a distributed data storage application that presents client applications with an abstraction of buckets of stored objects and manages how these stored objects are stored in a cloud storage system.
wherein the distributed data storage application uses the distributed database to: 
provide a distributed time-series database that provides extended snapshot, roll-back, and clone capabilities for an underlying cloud data storage system.
track the set of stored objects that are being cached by the service instances of a data caching service that is associated with the distributed data storage application, wherein the service instances of the data caching service update the distributed database to reflect the set of stored objects that they are caching and, upon receiving an access request from the distributed data storage application, query the distributed database and communicate among themselves to determine if a requested object is being cached in one of the service instances of the data caching service.
wherein a first portion of the distributed database that provides service-specific capabilities is distinct from and kept separate from a second portion of the distributed database that stores the status view, but both sets of capabilities can be accessed via the same distributed database instances.
Glazemakers teaches:
wherein the workload service is a distributed data storage application that presents client applications with an abstraction of buckets of stored objects and manages how these stored objects are stored in a cloud storage system (Para 0045 - Each created logical unit will be stored in a different bucket in the. Because storage maintenance tasks can be done completely independent by the backend storage system, all Storage Container Objects (SCO's) stored in a public cloud system can be accessed from within that same public cloud system without the need of going over a slow internet link).
wherein the distributed data storage application uses the distributed database to: 
provide a distributed time-series database that provides extended snapshot, roll-back, and clone capabilities for an underlying cloud data storage system (Para 0034 - time-based storage layer enables features like unlimited zero-copy snapshotting, cloning, and easy replication; and Para 0065 - thin clones or 
track the set of stored objects that are being cached by the service instances of a data caching service that is associated with the distributed data storage application (Para 0020 - the local caching wherein data blocks are sequentially written in containers is preferably implemented as a transaction based cache. During each write operation in a container, the address of the data block, the number of the container wherein it is stored and the offset or pointer to the location in the container where it is stored, are logged as metadata), wherein the service instances of the data caching service update the distributed database to reflect the set of stored objects that they are caching and (Para 0040 - Once the scrubber has finished cleaning-up older SCO's and/or deleted snapshots, it will create an updated set of transaction logs that is being used by the storage accelerator to update the local metadata stored in the metadata lookup map 104), upon receiving an access request from the distributed data storage application, query the distributed database and communicate among themselves to determine if a requested object is being cached in one of the service instances of the data caching service (Para 0037 - In case of a read request, the storage accelerator will look-up the location in the metadata lookup map 104. If the requested data block exists in the cache, the storage accelerator will serve the read requests directly from the local SSD or flash storage, resulting in very fast read I/O operations).
wherein a first portion of the distributed database that provides service-specific capabilities is distinct from and kept separate from a second portion of the distributed database that stores the status view, but both sets of capabilities can be accessed via the same distributed database instances (Para 0020 - the address of the data block, the number of the container wherein it is stored and the offset or pointer to the location in the container where it is stored, are logged as metadata. In case of a read request, the address will be used for look-up in the metadata. The read request will then be served from the local cache memory when the requested data are still available resulting in very fast read request handling. If not available in the local cache, the metadata will be used to retrieve the appropriate containers and requested data blocks from the backend storage system).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Basavaiah to include the teachings of Glazemakers. The motivation for doing so is to turn any existing backend storage capacity into high-speed storage for enterprises that require features like efficient and unlimited zero-copy snapshotting, thin cloning, thin provisioning, replicating, rollbacks, etc. of data at virtual machine level.

Regarding claim 11, the method of claim 10,
Basavaiah teaches
wherein multiple management services execute in parallel with multiple workload services in the […] distributed computing environment, with the workload services handling incoming client requests and the management services monitoring, managing, and maintaining the efficient operation of the […] distributed computing environment nodes and services (Para 0084 - Suppose that the obtained configuration information is a load balancing policy for a particular web server application. The controller queries the virtualization infrastructure management application to determine which VMs are running instances of the web server application, and/or which service engines are operating on the same devices as the VMs. In this example, the virtualization infrastructure management application determines that instances of the web server application are running on VMs 270 and 272 on servers 202 and 204, respectively; and no web server application instance is running on server 206; and service engines 214 and 224 are identified as service engines that will receive the load balancing policy, and service engine 234 is not).
Basavaiah does not explicitly disclose
a cloud-based distributed computing environment (CBDCE). 
Barrows teaches:
a cloud-based distributed computing environment (CBDCE) (Abstract – System for automatically provisioning one or more service instance in a cloud computing system are presented, wherein a messages which includes a service request to provision a service instance from a client is received and processed  by one of multiple distributed provisional nodes in the cloud computing system). 
Basavaiah and Barrows are analogous art because they are from a similar field of endeavor in the distributed database techniques. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Basavaiah to include the teachings of Barrows. The motivation for doing so is to provide one or more service instances in order to automatic provisioning of cloud services.

Regarding claim 12, the method of claim 11,
Basavaiah teaches
wherein the monitoring service monitors which services instances are executing on each given node and analyzes the status view to determine whether additional service instances need to be added for each executing service; wherein the monitoring service detects a node failure via the status view and, in response to the node failure, determines from the status view the set of service instances that were executing in the failed node, updates the status view to reflect the failed node, and queues additional service instances via the list of pending service instances as needed to maintain the efficient operation of the services that are executing in the […] distributed computing environment (Para 0091 - the controller determines whether a new service engine is needed. In some embodiments, the controller makes the determination based on its state information, which records information about the existing target applications, service engines, and service components. If a new service engine and/or service component isn't needed, the process continues at 962. If the new target application is launched on a device without an existing service engine, a new service engine and a corresponding service component are needed. Thus, at 958, the controller sends a request to the virtualization infrastructure management application to launch a corresponding new service engine).
Basavaiah does not explicitly disclose
a cloud-based distributed computing environment (CBDCE). 
Barrows teaches:
a cloud-based distributed computing environment (CBDCE) (Abstract – System for automatically provisioning one or more service instance in a cloud computing system are presented, wherein a messages which includes a service request to provision a service instance from a client is received and processed  by one of multiple distributed provisional nodes in the cloud computing system). 
Basavaiah and Barrows are analogous art because they are from a similar field of endeavor in the distributed database techniques. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Basavaiah to include the teachings of Barrows. The motivation for doing so is to provide one or more service instances in order to automatic provisioning of cloud services.

Regarding claim 13, the method of claim 12,
[…] distributed computing environment comprise:
a policy management service (Para 0048 - When a service such as load balancing is to be provided to certain target applications, configuration information such as a load-balancing policy is distributed to the service engines to facilitate initialization).
a backup service (Para 0045 - information about items placed in the shopping cart can be distributed to all the shopping cart applications via the load balancer component so that data is consistent across the shopping cart applications. Thus, a resumed connection can be handled by any application to which the resumed session is load balanced)
a logging service (Para 0058 - log information is optionally recorded).
Basavaiah does not explicitly disclose
a garbage collection service; a search and indexing service.
a cloud-based distributed computing environment (CBDCE). 
Barrows teaches:
a cloud-based distributed computing environment (CBDCE) (Abstract – System for automatically provisioning one or more service instance in a cloud computing system are presented, wherein a messages which includes a service request to provision a service instance from a client is received and processed  by one of multiple distributed provisional nodes in the cloud computing system). 
Basavaiah and Barrows are analogous art because they are from a similar field of endeavor in the distributed database techniques. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Basavaiah to include the teachings of Barrows. The motivation for doing so is to provide one or more service instances in order to automatic provisioning of cloud services.
Glazemakers teaches:
a garbage collection service (Para 0040 - The time-based storage also requires maintenance in order to compact and clean-up older SCO's and/or deleted snapshots); a search and indexing service (Para 0020 - the address of the data block, the number of the container wherein it is stored and the offset or pointer to 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Basavaiah to include the teachings of Glazemakers. The motivation for doing so is to turn any existing backend storage capacity into high-speed storage for enterprises that require features like efficient and unlimited zero-copy snapshotting, thin cloning, thin provisioning, replicating, rollbacks, etc. of data at virtual machine level.


Regarding claim 14, the method of claim 13,
Basavaiah teaches
wherein new nodes and services being initialized in the […] distributed computing environment are configured to query the policy management service to receive a set of policy parameters (Para 0048 - When a service such as load balancing is to be provided to certain target applications, configuration information such as a load-balancing policy is distributed to the service engines to facilitate initialization).
wherein the policy management service monitors policy adherence by checking the status view and the outputs of other services via the distributed database. (Para 0084 - The virtualization infrastructure management application further identifies the service engines on the same devices as these VMs as the service engines to which the configuration information should be sent. In this case, service engines 214 and 224 are identified as service engines that will receive and perform the load balancing policy).
Basavaiah does not explicitly disclose
wherein the policy management service comprises multiple service instances that track and enforce policy parameters for high availability, replication, deduplication, backups, logging, and garbage collection.
a cloud-based distributed computing environment (CBDCE). 
Barrows teaches:
a cloud-based distributed computing environment (CBDCE) (Abstract – System for automatically provisioning one or more service instance in a cloud computing system are presented, wherein a messages which includes a service request to provision a service instance from a client is received and processed  by one of multiple distributed provisional nodes in the cloud computing system). 
Basavaiah and Barrows are analogous art because they are from a similar field of endeavor in the distributed database techniques. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Basavaiah to include the teachings of Barrows. The motivation for doing so is to provide one or more service instances in order to automatic provisioning of cloud services.
Glazemakers teaches:
wherein the policy management service comprises multiple service instances that track and enforce policy parameters for high availability, replication, deduplication, backups, logging, and garbage collection (Para 0048 - By implementing the desired disk safety policy in the storage distributor 223, customers can lose a full server 201 and even additional disks without losing data; and Para 0016,0035, 0040 and 0057 – the data parameters include information such as replication, deduplication, backups, logging, and clean-up information).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Basavaiah to include the teachings of Glazemakers. The motivation for doing so is to turn any existing backend storage capacity into high-speed storage for enterprises that require features like efficient and unlimited zero-copy snapshotting, thin cloning, thin provisioning, replicating, rollbacks, etc. of data at virtual machine level.



Regarding claim 15, the method of claim 13,
Basavaiah does not explicitly disclose
wherein the service instances of the garbage collection service cooperatively remove obsolete and unneeded data from the CBDCE and cloud storage system.
wherein the service instances of the garbage collection service determine via the policy management service a policy for determining how old versions of objects should be managed in the cloud storage system; and wherein the service instances of the garbage collection service scan the distributed database to determine and manage any old, unreferenced objects that are no longer needed based on the policy.
Glazemakers teaches:
wherein the service instances of the garbage collection service cooperatively remove obsolete and unneeded data from the CBDCE and cloud storage system; wherein the service instances of the garbage collection service determine via the policy management service a policy for determining how old versions of objects should be managed in the cloud storage system; and wherein the service instances of the garbage collection service scan the distributed database to determine and manage any old, unreferenced objects that are no longer needed based on the policy (Para 0040 - The time-based storage also requires maintenance in order to compact and clean-up older SCO's and/or deleted snapshots. By having all transaction logs and SCO's stored on backend storage systems, these maintenance tasks can be offloaded from the storage accelerator. A scrubber does the maintenance of the time-based storage. Once the scrubber has finished cleaning-up older SCO's and/or deleted snapshots, it will create an updated set of transaction logs that is being used by the storage accelerator to update the local metadata stored in the metadata lookup map 104).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Basavaiah to include the teachings of Glazemakers. The motivation for doing so is to turn any existing backend storage capacity into high-speed storage for enterprises that require features like efficient and unlimited zero-copy snapshotting, thin cloning, thin provisioning, replicating, rollbacks, etc. of data at virtual machine level.


Regarding claim 16, the method of claim 15,
Basavaiah does not explicitly disclose
wherein the service instances of the garbage collection service communicate via the distributed database to claim and identify different portions of the object space that they will be scanning and operating upon to ensure that their respective garbage collection efforts do not collide.
Glazemakers teaches:
wherein the service instances of the garbage collection service communicate via the distributed database to claim and identify different portions of the object space that they will be scanning and operating upon to ensure that their respective garbage collection efforts do not collide (Para 0040 - Once the scrubber has finished cleaning-up older SCO's and/or deleted snapshots, it will create an updated set of transaction logs that is being used by the storage accelerator to update the local metadata stored in the metadata lookup map 104. The obsolete SCO's on the backend storage system are deleted. Each scrubber is configurable to work on one or more namespace. Because of the caching in the storage accelerator, the maintenance work does not impact performance).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Basavaiah to include the teachings of Glazemakers. The motivation for doing so is to turn any existing backend storage capacity into high-speed storage for enterprises that require features like efficient and unlimited zero-copy snapshotting, thin cloning, thin provisioning, replicating, rollbacks, etc. of data at virtual machine level.


Regarding claim 17, the method of claim 13,
Basavaiah teaches
wherein the […] distributed computing environment executes multiple, distinct distributed databases to support different sets of non-overlapping services (Para 0040 - data structures such as tables or lists are synchronized across different service engines operating on different devices using distributed database techniques).
wherein each […] distributed computing environment node may hold multiple distributed database service instances that store different data sets and do not interact with each other (Para 0084 – server node 208 stores different data sets of email service at VM 260 and web service at VM 270).
wherein new services that are being initiated are configured with a specific set of contact information that includes look-up information for the set of distributed databases and peer services that the new service will interact with (Para 0081 - the controller sends the client application a specification of a load balancing policy object that including the object's attributes. Examples of the load balancing policy attributes include domain name, identifiers/locations of target application instances, identifiers/locations of load balancing methods, identifiers/locations of health check methods to be performed on the application 
wherein management services may simultaneously interact with both of the multiple, distinct distributed databases to ensure efficient resource allocation and operation for the […] distributed computing environment (Para 0089 - the controller queries the virtualization infrastructure management application for statistics information about the existing target applications, and receives an indication that the existing target applications are not providing sufficient capacity. For example, the controller queries the virtualization manager for statistics associated with specific network addresses, network name, tags associated with the virtual machines, or other identification information. If the statistics returned by the virtualization manager indicate that a maximum number of connections have been reached or the CPU or memory usage is at maximum level, then the controller will determine that a new application should be added).
Basavaiah does not explicitly disclose
a cloud-based distributed computing environment (CBDCE). 
Barrows teaches:
a cloud-based distributed computing environment (CBDCE) (Abstract – System for automatically provisioning one or more service instance in a cloud computing system are presented, wherein a messages which includes a service request to provision a service instance from a client is received and processed  by one of multiple distributed provisional nodes in the cloud computing system). 
Basavaiah and Barrows are analogous art because they are from a similar field of endeavor in the distributed database techniques. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Basavaiah to include the teachings of Barrows. The motivation for doing so is to provide one or more service instances in order to automatic provisioning of cloud services.


- 29 -DOCS 123144-014UT1/2670836.1

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DA T. TON whose telephone number is (571)272-9956. The examiner can normally be reached Mon-Fri (9am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A. Louie can be reached on 571-270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/DA T TON/Acting Patent Examiner of Art Unit 2445                                                                                                                                                                                                        
/YOUNES NAJI/Primary Examiner, Art Unit 2445